FOR IMMEDIATE RELEASE TSX:SLW April 9, 2015 NYSE:SLW SILVER WHEATON TO RELEASE 2 RESULTS ON MAY 7, 2015 Vancouver, British Columbia – Silver Wheaton Corp. (TSX:SLW) (NYSE:SLW) will release 2015 first quarter results on Thursday, May 7, 2015, after market close. A conference call will be held Friday, May 8, 2015, starting at 11:00 am (Eastern Time) to discuss these results. To participate in the live call please use one of the following methods: Dial toll free from Canada or the US:888-231-8191 Dial from outside Canada or the US:647-427-7450 Pass code: 25021471 Live audio webcast: www.silverwheaton.com Participants should dial in five to ten minutes before the call. The conference call will be recorded and available until May 15thth, 2015 at 11:59 pm ET. The webcast will be available for one year. You can listen to an archive of the call by one of the following methods: Dial toll free from Canada or the US:855-859-2056 Dial from outside Canada or the US:416-849-0833 Pass code: 25021471 Archived audio webcast: www.silverwheaton.com For further information, please contact: Patrick Drouin Senior Vice President, Investor Relations Silver Wheaton Corp. Tel: 1-800-380-8687 Email: info@silverwheaton.com Website: www.silverwheaton.com
